DETAILED ACTION
The instant application having Application No. 16/793,264 filed on February 18, 2020 is presented for examination by the examiner.
The amended claims submitted December 17, 2021 are under consideration. Claims 1-10 and 12-21 are pending, all of which are amended or newly presented.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the hyperextended position" in line 9.  There is insufficient antecedent basis for this limitation in the claim. In particular line 12 recites “a hyperextended position” which occurs after the occurrence of “the hyperextended position”.
Claims 8-10 depend from claim 7 and inherit this indefiniteness issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graff et al. US 10353221 (in an IDS, hereafter Graff) in view of Huang et al. US 5165060 (hereafter Huang).

    PNG
    media_image1.png
    296
    396
    media_image1.png
    Greyscale

Regarding claim 1, Graff teaches (Figs. 5 and 6) “Eyewear (Fig. 6, col. 1 lines 7-9: “audio eyeglasses with through-hinge wiring”), comprising:
a frame (lens region 30) having a frame surface (see back surface of frame 30 marked in the examiner’s markup of Fig. 5 above);
an optical member supported by the frame (set of lenses 50);
a temple (pair of arms 40);
a hinge (Fig. 5 two hinges 300) coupled between the frame and the temple (col. 6 lines 64-65: “the audio eyeglasses 10 include two hinges 300, one for coupling each arm 40 to the lens region 30.”), the hinge configured to allow rotation of the temple with respect to the frame (col. 7 lines 13-15: “the hinge 300 can permit movement (e.g., pivoting) of the arm 40 relative to the lens region 30 of the frame 20”);
… and
an electrical conductor (cable 310) coupled to the hinge (col. 7 lines 15-16: “can be configured to accommodate a cable 310 extending through the hinge 300,”), the electrical conductor having a first service loop (col. 8 lines 40-43: “the cable 310 includes at least one bend 460 contained within the cavity 330 for controlling tension in the cable 310 during movement of the arm 40 relative to the lens region 30.”)… and a second service loop (col. 8 lines 46-48: “one or more additional bends 460 are formed in the cable 310 to control tension in the cable 310 during movement.”) configured to allow the electrical conductor to extend when the temple is rotated about the hinge (col. 8 lines 40-43: “controlling tension in the cable 310 during movement of the arm 40 relative to the lens region 30.”)…”
However, Graff is silent regarding “an extender configured to allow the temple to extend away from the hinge to a hyperextended position; … a first service loop configured to allow the electrical conductor to extend when the temple extends away from the hinge to the hyperextended position.”
Huang teaches an adjustable spring loaded eyeglass bow.
Huang further teaches (Figs. 3 and 4) “an extender (connector seat 4, blind bore 40, spring-loaded connector means 5, hinge piece 51, bolt piece 52, compression spring 53, washer 54 and a bushing 55) configured to allow the temple to extend away from the hinge to a hyperextended position (see dash-lined configuration in Fig. 5).”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hinge of Graff so that the arm can be rotated outwardly from the in-use position as taught by Huang for the purpose of forming “an eyeglass which can be comfortably and fittingly worn by the consumer” (Huang col. 3 line 34 to col. 4 line 2).
The limitation “a first service loop configured to allow the electrical conductor to extend when the temple extends away from the hinge to the hyperextended position” is considered to be taught by the combination of Graff and Huang, because Graff teaches using as many bends as are needed to control the tension in the cable, and Huang teaches the hyperextended position.
However, Graff fails to teach “and a protrusion extending from the frame surface, wherein the protrusion is configured to create a cam when the temple is in the hyperextended position.”
 Huang teaches “and a protrusion (protruding portion of 7 in Fig. 5, see examiner’s mark-up of Fig. 5 below) extending from the frame surface (back surface of 7 in Fig. 5, see examiner’s markup of Fig. 5 below), wherein the protrusion is configured to create a cam when the temple is in the hyperextended position (the protruding portion of 7 limits the rotation about the hinge, and thus is a cam).”

    PNG
    media_image2.png
    343
    608
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a protrusion as taught by Huang for the purpose of limiting the rotation about the hinge to a maximal hyperextended position as taught by Huang Fig. 5.
Regarding claim 2, Graff teaches “the eyewear of claim 1, wherein the first service loop is separated from the second service loop (Fig. 5 shows 3 bends marked as 460, 460 and 370 all of which are separated from each other).”
Regarding claim 3, Graff teaches “the eyewear of claim 2, wherein the hinge is interposed between the first service loop and the second service loop (pins 420 are between the uppermost bend 460 and the lowermost bend 370).”
Regarding claim 4, Graff teaches “the eyewear of claim 3, wherein the electrical conductor is secured to the hinge between the first service loop and the second service loop (see second opening 360 through which cable 310 extends which secures the cable to the hinge 300).”
Regarding claim 5, the Graff-Huang combination teaches “the eyewear of claim 1.” However Graff is silent regarding “wherein the extender comprises an extension member coupled to the hinge, wherein the temple is configured to extend along the extension member when extended to the hyperextended position.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the hinge structure of Graff an extension member as taught by Huang to limit the rotation of the temple about the hinge as taught by Huang (Figs. 4 and 5).
Regarding claim 6, the Graff-Huang combination teaches “the eyewear of claim 2.” However Graff is silent regarding “further comprising a limit member configured to limit a travel distance of the temple along the extension member.”
Huang teaches “further comprising a limit member (washer 54, bushing 55 and/or step portion 421) configured to limit a travel distance of the temple along the extension member (each of 54, 55 and 421 limit the travel distance of the temple along bolt 52).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limiting members of Huang into the hinge of the Graff-Huang combination in order to limit the movement of the temple along the bolt as shown in Huang Figs. 4 and 5.
Regarding claim 12, the Graff-Huang combination teaches “the eyewear of claim 1.” However, Graff fails to teach “wherein the cam is configured to create a gap between the frame and the temple when the temple is hyperextended.”
Huang Fig. 5 shows that “the cam is configured to create a gap between the frame and the temple when the temple is hyperextended.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a protrusion as taught by Huang for the purpose of limiting the rotation about the hinge to a maximal hyperextended position as taught by Huang Fig. 5.
Regarding claim 13, the Graff-Huang combination teaches “the eyewear of claim 1,” and Graff further teaches “wherein the electrical conductor comprises a flexible printed circuit (FPC) (col. 2 lines 32-33: “the cable comprises a flexible printed circuit (FPC)”) secured between the first service loop and the second service loop (the cable is secured between the first and second bends 460).”
Regarding claim 14, Graff teaches (Figs. 5 and 6) “Eyewear (Fig. 6, col. 1 lines 7-9: “audio eyeglasses with through-hinge wiring”), comprising:
a frame (lens region 30) having a frame surface (see examiner’s mark-up of Fig. 5 above);
an optical member supported by the frame (set of lenses 50);
a temple (pair of arms 40);
a hinge (Fig. 5 two hinges 300) coupled between the frame and the temple (col. 6 lines 64-65: “the audio eyeglasses 10 include two hinges 300, one for coupling each arm 40 to the lens region 30.”), the hinge configured to allow rotation of the temple with respect to the frame (col. 7 lines 13-15: “the hinge 300 can permit movement (e.g., pivoting) of the arm 40 relative to the lens region 30 of the frame 20”);
… and
an electrical conductor (cable 310) coupled to the hinge (col. 7 lines 15-16: “can be configured to accommodate a cable 310 extending through the hinge 300,”), the electrical conductor having a first service loop (col. 8 lines 40-43: “the cable 310 includes at least one bend 460 contained within the cavity 330 for controlling tension in the cable 310 during movement of the arm 40 relative to the lens region 30.”)… and a second service loop (col. 8 lines 46-48: “one or more additional bends 460 are formed in the cable 310 to control tension in the cable 310 during movement.”) configured to allow the electrical conductor to extend when the temple is rotated about the hinge (col. 8 lines 40-43: “controlling tension in the cable 310 during movement of the arm 40 relative to the lens region 30.”).”
However, Graff is silent regarding “an extender coupled to the hinge and configured to allow the temple to radially extend away from the hinge, and create a bias force configured to selectively retract the temple towards the hinge;  … a first service loop configured to allow the electrical conductor to extend when the temple extends away from the hinge to the hyperextended position.”
Huang teaches an adjustable spring loaded eyeglass bow.
Huang further teaches (Figs. 3 and 4) “an extender (connector seat 4, blind bore 40, spring-loaded connector means 5, bolt piece 52, compression spring 53, washer 54 and a bushing 55) coupled to the hinge (see Figs. 4 and 5) and configured to allow the temple to radially extend away from the hinge (see dash-lined configuration in Fig. 5), and create a bias force configured to selectively retract the temple towards the hinge (col. 
Huang further teaches that this configuration can rotate the arm outwardly of the lens frame, thus copperating with the lens frame 7 to “form an eyeglass which can be comfortably and fittingly worn by the consumer.” (col. 3 line 34 to col. 4 line 2).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hinge of Graff so that the arm can be rotated outwardly from the in-use position as taught by Huang for the purpose of forming “an eyeglass which can be comfortably and fittingly worn by the consumer” (Huang col. 3 line 34 to col. 4 line 2).
The remaining limitation “a first service loop configured to allow the electrical conductor to extend when the temple extends away from the hinge to the hyperextended position” is considered to be taught by the combination of Graff and Huang, because Graff teaches using as many bends as are needed to control the tension in the cable, and Huang teaches the hyperextended position.


    PNG
    media_image3.png
    340
    262
    media_image3.png
    Greyscale


 Huang teaches “a protrusion (protruding portion of 7 in Fig. 5, see examiner’s mark-up of Fig. 5 below) extending from the frame surface (back surface of 7 in Fig. 5, see examiner’s markup of Fig. 5 below), wherein the protrusion is configured to create a cam when the temple is in the hyperextended position (the protruding portion of 7 limits the rotation about the hinge, and thus is a cam).”

    PNG
    media_image2.png
    343
    608
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a protrusion as taught by Huang for the purpose of limiting the rotation about the hinge to a maximal hyperextended position as taught by Huang Fig. 5.
Regarding claim 15, Graff teaches “wherein the first service loop is separated from the second service loop (Fig. 5 shows 3 bends marked as 460, 460 and 370 all of which are separated from each other).”
Regarding claim 16, Graff teaches “wherein the hinge is interposed between the first service loop and the second service loop (pins 420 are between the uppermost bend 460 and the lowermost bend 370).”
Regarding claim 17, the Graff-Huang combination teaches “the eyewear of claim 16,” and Graff further teaches “wherein the electrical conductor comprises a flexible printed circuit (FPC) (col. 2 lines 32-33: “the cable 
Regarding claim 18, the Graff-Huang combination teaches “the eyewear of claim 14.” However, Graff is silent regarding “wherein the extender comprises a longitudinally extending member extending away from the hinge.”
Huang teaches “wherein the extender comprises a longitudinally extending member extending away from the hinge (bolt piece 52).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hinge of Graff with the bolt and spring of Huang so that the arm can be rotated outwardly from the in-use position as taught by Huang for the purpose of forming “an eyeglass which can be comfortably and fittingly worn by the consumer” (Huang col. 3 line 34 to col. 4 line 2).
Regarding claim 19, the Graff-Huang combination teaches “the eyewear of claim 18.” However, Graff is silent regarding “further comprising a bushing slidably coupled to the longitudinally extending member and a spring coupled to the bushing.”
Huang teaches “further comprising a bushing (bushing 55) slidably coupled to the longitudinally extending member (col. 3 line 38-39: “permit sliding movement of the shaft portion 510 along the bushing 55.”) and a spring (spring 53) coupled to the bushing (see Fig. 5).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hinge of Graff with the bushing and spring of Huang so that the arm can be rotated outwardly from the in-use position as taught by Huang for the purpose of forming “an eyeglass which can be comfortably and fittingly worn by the consumer” (Huang col. 3 line 34 to col. 4 line 2).
Regarding claim 20, the Graff-Huang combination teaches “the eyewear of claim 19.” However, Graff is silent regarding “wherein the spring is configured to enable the temple to radially extend from the hinge, and also create a bias force to retract the temple toward the hinge.”
Huang teaches “wherein the spring is configured to enable the temple to radially extend from the hinge (see position in Fig. 5 by the dashed lines), and also create a bias force to retract the temple toward the hinge (col. 3 lines 40-44: “the compression spring 53 expands and urges the bolt piece 52 to pull the hinge piece 51 inwardly 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hinge of Graff with the spring of Huang so that the arm can be rotated outwardly from the in-use position as taught by Huang for the purpose of forming “an eyeglass which can be comfortably and fittingly worn by the consumer” (Huang col. 3 line 34 to col. 4 line 2).

Allowable Subject Matter
Claims 7-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the bushing containing a spring configured to extend about the extension member.” In particular the applicant’s arguments in the second full paragraph of page 12 of 13 of the applicant’s remarks submitted December 17, 2021 are persuasive.
Claims 8-10 depend from claim 7 and would be allowable for at least the reason stated above.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “wherein the temple comprises a temple surface, wherein the temple surface comprises a recess configured to receive the protrusion when the temple is in an open position”.
Response to Arguments
Applicant's arguments filed December 17, 2021 with respect to claims 1-6 and 14-20 have been fully considered but they are not persuasive. 
In the last paragraph of page 11 of 13 of the applicant’s remarks the applicant argues that Huang Fig. 5 does not teach a protrusion extending from the frame surface, rather it shows the frame itself being used to create a cam. Firstly, the examiner thanks the applicant for recognizing that Huang teaches a portion of the frame is being used to create a cam. Secondly as shown in the examiner’s markup of Fig. 5 below, Huang does teach a frame surface (the longer of the two back surfaces of frame 7, marked by the examiner below) with a protrusion extending therefrom (the small portion of the frame that protrudes from the main frame surface marked by the examiner below).

    PNG
    media_image2.png
    343
    608
    media_image2.png
    Greyscale



page 12 of 13 of the applicant’s remarks, filed December 17, 2021, with respect to the rejection of claims 7-10 have been fully considered and are persuasive.  The §103 rejection of claims 7-10 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872